           Case 3:20-cv-00860-SMD Document 7 Filed 11/16/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA

SCOTT EATON,                               )
                                           )
       Plaintiff,                          )
v.                                         )
                                           ) CIVIL ACTION NO.
WESTROCK COMPANY,                          ) 3:20-cv-00860-SMD
                                           )
       Defendant.                          )
                                           )
                                           )
                          JOINT MOTION TO SUBSTITUTE
      Plaintiff Scott Eaton and Defendant WestRock Company respectfully submit

this joint motion for an order substituting WestRock Coated Board, LLC as a

defendant for WestRock Company. In support of their motion, the parties state as

follows:

      1.      Plaintiff filed this action in the Circuit Court of Russell County,

Alabama on September 14, 2020 naming WestRock Company as the sole

defendant. His claims arise out of an incident occurring at the Mahrt Mill located

in Cottonton, Alabama.

      2.      Less than thirty days after being served with the Summons and

Complaint, WestRock Company removed the action to this Court on the basis of

diversity jurisdiction.
            Case 3:20-cv-00860-SMD Document 7 Filed 11/16/20 Page 2 of 3




       3.       WestRock Company, however, is not the proper defendant.

WestRock Coated Board, LLC owns and operates the Mahrt Mill, making it the

proper WestRock entity to be named as a defendant.

       4.      Substituting WestRock Coated Board, LLC as the defendant for

WestRock Company will not affect the Court’s jurisdiction. WestRock Coated

Board, LLC, like WestRock Company, is a citizen of Delaware and Georgia for

jurisdictional purposes.1

       WHEREFORE, premises considered, the parties respectfully request that the

Court grant this motion, substitute WestRock Coated Board, LLC as a defendant

for WestRock Company, and dismiss WestRock Company from this action.


                                                    Respectfully submitted,

                                                    /s/ Evan P. Moltz
                                                    John A. Earnhardt
                                                    Evan P. Moltz
                                                    Attorneys for WestRock Company


OF COUNSEL:
MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North

1 WestRock Coated Board, LLC is a Delaware limited liability company. WestRock MWV,
LLC is the only member of WestRock Coated Board, LLC, which has only a single member as
well: WRKCo Inc. WRKCo Inc. is a Delaware corporation with its principal place of business in
Georgia. WestRock Coated Board, LLC is thus a citizen of Delaware and Georgia for the
jurisdictional analysis. See Rolling Greens MHP, L.P. v. Comcast SCH Holdings, L.L.C., 374
F.3d 1020, 1022 (11th Cir. 2004) (per curiam) (holding that “like a limited partnership, a limited
liability company is a citizen of any state of which a member of the company is a citizen”).

                                                2
        Case 3:20-cv-00860-SMD Document 7 Filed 11/16/20 Page 3 of 3




Suite 1700
Birmingham, AL 35203-2618
Telephone: 205.254.1000
Fax: 205.254.1999
Email: jearnhardt@maynardcooper.com
        emoltz@maynardcooper.com


                                          /s/ Evan G. Allen
                                          Evan G. Allen
                                          Attorney for Plaintiff Scott Eaton

OF COUNSEL:

BEASLEY, ALLEN, CROW, METHVIN,
      PORTIS & MILES, P.C.
P.O. Box 4160
Montgomery, AL 36104
Telephone: 334.269.2343
Fax: 334.954.7555
Email: evan.allen@beasleyallen.com


                       CERTIFICATE OF SERVICE

      I hereby certify I served on this the 16th day of November 2020, the
foregoing on all counsel of record via email and/or U.S. mail at the following
address:

Evan G. Allen
BEASLEY, ALLEN, CROW, METHVIN, PORTIS & MILES, P.C.
P.O. Box 4160
Montgomery, AL 36104
evan.allen@beasleyallen.com


                                          /s/ Evan P. Moltz
                                          OF COUNSEL




                                      3
